Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 26, 2020

                                     No. 04-19-00208-CV

                                          J.K. IVEY,
                                           Appellant

                                               v.

                            TODD MARQUARDT LAW FIRM,
                                     Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI24208
                        The Honorable Monique Diaz, Judge Presiding


                                        ORDER
        By order dated May 23, 2019, we abated this appeal upon proof that appellee filed a
voluntary petition for bankruptcy. Tex. R. App. P. 8.2. The appeal and all appellate timelines
were suspended, and the appeal was closed for administrative purposes pending a request for
reinstatement or severance. We subsequently received notice that appellee’s bankruptcy
proceeding was dismissed on November 25, 2019. By order dated January 7, 2020, we
reinstated this appeal and set an appellate deadline for appellee’s brief.

        On January 20, 2020, we received a Notice of Settlement from appellee’s counsel
notifying the court that the parties reached a settlement. However, neither party has filed a
motion to voluntarily dismiss this appeal in accordance with Texas Rule of Appellate Procedure
42.1. See Tex. R. App. P. 42.1. Appellee’s brief remains due.

       Accordingly, we ORDER the parties to file a motion to dismiss this appeal in accordance
with Texas Rule of Appellate Procedure 42.1 on or before March 17, 2020. Id. If a motion to
dismiss pursuant to Texas Rule of Appellate Procedure is not filed, appellee’s brief is due on or
before March 17, 2020. If appellee’s brief is not filed, this appeal will be set for submission
without an appellee’s brief.



                                                    _________________________________
                                                    Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court